

EXHIBIT 10.3


EOG RESOURCES, INC.
NONEMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT


Grantee:  [NAME]
Congratulations! You have been granted an Award of EOG Resources, Inc.
Restricted Stock Units as follows:
Date of Grant:
[GRANT DATE]
Vesting Period:
12 Months from the Date of Grant
Restricted Stock Units awarded under this Grant:
[# UNITS]



This Restricted Stock Unit Award Agreement (this "Agreement" or this "Award" or
"Grant") is governed by the terms and conditions of the EOG Resources, Inc. 2008
Omnibus Equity Compensation Plan (as amended, the "Plan"), which is hereby made
a part of this Agreement.  A copy of the Plan is available upon request to the
Human Resources Department of EOG Resources, Inc. (the "Company").  All
capitalized terms that are not defined in this Agreement have the meanings
ascribed to them under the Plan.  Under the terms of this Agreement and the
Plan, a Restricted Stock Unit ledger account will be maintained by the Company
until you become vested in the Restricted Stock Units.  You will have no voting
rights with respect to the Company common stock represented by such Restricted
Stock Units until such time as the common stock is issued to you.
The Company, pursuant to the Plan, hereby grants to you, the above-named
Grantee, effective as of the Date of Grant set forth above, a Restricted Stock
Unit Grant in accordance with the terms set forth below.
Assuming your continuous membership on the Board of Directors (the "Board") of
the Company, this Award shall vest on [One year anniversary of grant date].
 Unless you elect otherwise, the shares of Company common stock represented by
the Restricted Stock Units awarded hereunder that have vested in accordance with
the terms hereunder shall be issued to you on the first business day following
the date of vesting (or as soon as administratively practicable thereafter).  
Following issuance, you may sell or otherwise dispose of thirty-five percent
(35%) of the shares issued hereunder to cover any tax obligation you may incur
as a result of the vesting, but you must hold sixty-five percent (65%) of the
shares issued hereunder until you no longer serve as a member of the Board.
Except as provided below, if your membership on the Board does not continue
until [One year anniversary of grant date], this Award shall terminate and all
Restricted Stock Units awarded hereunder shall be forfeited and canceled.  If
your membership on the Board terminates due to disability or death on or before
[One year anniversary of grant date], all forfeiture restrictions on the
Restricted Stock Units awarded hereunder shall lapse and all shares of common
stock represented by the Restricted Stock Units awarded hereunder shall be
distributed to you, your estate, or the person who acquires this Grant by will
or the laws of descent and distribution, as applicable, as soon as
administratively practicable following your date of termination or death.  As
used herein, "disability" shall mean the inability to perform the duties and
services as a Director of the Company by reason of a medically determinable
physical or mental impairment supported by medical evidence which in the opinion
of the Board can be expected to result in death or which can be expected to last
for a continuous period of not less than twelve (12) months.  Upon a Change in
Control of the Company (as described in Article XIII of the Plan) on or before
[One year anniversary of grant date], all forfeiture restrictions on the
Restricted Stock Units awarded hereunder shall lapse and all shares of common
stock represented by the Restricted Stock Units awarded hereunder shall be
distributed to you as soon as administratively practicable following the
effective date of the Change in Control of the Company.  If your membership on
the Board terminates because you do not stand for re-election, or are not
re-elected, to the Board at the following Annual Meeting of Stockholders, or
your resignation from the Board pursuant to Section 10 (or a successor section)
of the Company's Corporate Governance Guidelines is accepted, all forfeiture
restrictions on the Restricted Stock Units awarded hereunder shall lapse and all
shares of common stock represented by the Restricted Stock Units awarded
hereunder shall be distributed to you as soon as administratively practicable
following the expiration of your term as a director. If you are removed from the
Board for cause on or before [One year anniversary of grant date], this Award
shall terminate and all Restricted Stock Units awarded hereunder shall be
forfeited and canceled.  For purposes of this Agreement, "cause" shall mean
gross negligence or willful misconduct in performance of duties of a Director,
or final conviction of a felony or of a misdemeanor involving moral turpitude.
Notwithstanding the foregoing and contingent on you remaining on the Board until
[One year anniversary of grant date], if you have elected for your Restricted
Stock Units, upon vesting, to be treated as "phantom" shares in accordance with
the terms of the EOG Resources, Inc. 409A Deferred Compensation Plan, as amended
(the "Deferral Plan"), then this Grant shall, from the date that is 12 months
from the Date of Grant, be governed by the terms of the Deferral Plan and this
Agreement, and you will have no voting rights with respect to the Company common
stock represented by such "phantom" shares until such time as shares of common
stock are issued to you in accordance with the Deferral Plan.
By accepting the terms of this Agreement, you consent to the electronic delivery
of documents related to your current or future participation in the Plan
(including the Plan documents; this Agreement; any other prospectus or other
documents describing the terms and conditions of the Plan and this Grant; and
the Company's then-most recent annual report to stockholders, Annual Report on
Form 10-K and definitive proxy statement), and you acknowledge that such
electronic delivery may be made by the Company, in its sole discretion, by one
or more of the following methods: (i) the posting of such documents on the
Company's intranet website; (ii) the posting of such documents on the UBS
Financial Services, Inc. website; (iii) the delivery of such documents via the
UBS Financial Services, Inc. website; (iv) the posting of such documents to
another Company intranet website or third party internet website accessible by
you; or (v) delivery via electronic mail, by attaching such documents to such
electronic email and/or including a link to such documents on a Company intranet
website or third party internet website accessible by you.  Notwithstanding the
foregoing, you also acknowledge that the Company may, in its sole discretion
(and as an alternative to, or in addition to, electronic delivery) deliver a
paper copy of any such documents to you.  You further acknowledge that you may
receive from the Company a paper copy of any documents delivered electronically
at no cost to you by contacting the Company (Attention: Human Resources
Department) by telephone or in writing.